Title: To James Madison from Henry Lee, 14 January 1789
From: Lee, Henry
To: Madison, James


My dear sir
Marmion. 14t. Jany 89
I am so far on my return from Richmond to Alexa. at which place Mrs Lee still is. The attack which commenced when you was in Alexa. has been very severe & her condition when I last heard from [her] was very unpromising. It may so happen that I shall be detained in Alexa. during the winter, tho’ my hope & intention is to return soon home.
Have you recovered my packet with the plan of the canal, & when will you find leisure to execute what was concerted between us & forward to me the work.
In Richmond the reports concerning your election were unfavorable to its prosperous issue, but as I have approached upwards accounts have been gradually more pleasing.
In Culpepper we are told Genl. Stevens, Pendleton with many other influential characters are successfully active in your support, & that Strother the champion for your competitor fades in his influence daily.
In Amherst Rose with some few others are struggling to break the weight of the Cabals, & altho they will not be able to give you a majority there, they will add considerably to your poll.
If these things are true I reckon on your election as certain, for which I sincerely pray on principles very opposite to those of personal regard &c.
R. B. Lee will be elected, Page also—Sam Griffin has offered in the Henrico district, Harrison & Miles Selden his adversarys. In Norfolk Matthews & Parker contend, & Theodk. Bland is unrivalled. The last act of the Henryetts was to honor Crt Bullit with a station among our Judges. Yours always
H Lee
A Lee has declined pursuing his election, & I yielded in favor of Page. Cyrus Griffin is published as a candidate for my district, this will injure Page without the chance of assisting himself & should be immediately retracted.
 